             Case 2:20-cv-02093-JS Document 43 Filed 03/31/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ERIC R. SHANTZER, DDS                        :           CIVIL ACTION
                                                 :
      v.                                         :           No. 20-2093
                                                 :
    TRAVELERS CASUALTY INSURANCE                 :
    COMPANY OF AMERICA, THE                      :
    TRAVELERS INDEMNITY COMPANY                  :

                                             ORDER

           AND NOW, this 31st day of March, 2021, upon consideration of Defendant Travelers

Casualty Insurance Company of America, The Travelers Indemnity Company’s Motion to Dismiss

the Amended Complaint, Plaintiff Eric Shantzer’s Motion to Stay Pending Conference with the

Court, and after a February 17, 2021, oral argument, it is ORDERED as follows:

      •    Shantzer’s Motion to Stay Pending Conference with the Court (Document 22) is

           DENIED;1




1
  Plaintiff Eric Shantzer brings this declaratory judgment action asking the Court to interpret his
rights pursuant to a business interruption insurance contract and the COVID-19 pandemic. Cases
similar to Shantzer’s have arisen around the country and as a result, the Joint Panel on Multi-
District Litigation (JPML) has received applications to consolidate and transfer similar actions for
pretrial proceedings.
        On August 12, 2020, the Panel issued a decision denying an application to consolidate and
transfer all cases against all insurers involving COVID-19 insurance litigation claims similar to
Shantzer’s claim in this case. See In re COVID-19 Bus. Interruption Prot. Ins. Litig., MDL No.
2942, 2020 WL 4670700 (J.P.M.L. Aug. 12, 2020). In denying the application, the Panel also
issued orders directing several insurers to show cause why all similar actions against each of them
should not be centralized into insurer-specific MDL proceedings. See id. at *3. Travelers was one
such insurer facing consolidation of all COVID-19 insurance litigation cases against it. In
anticipation of the Panel’s ruling on consolidation into a Travelers-specific MDL, and considering
the increasing volume of similar cases that have come before this Court, Shantzer filed a motion
to stay all deadlines in the instant proceedings pending a decision by the Panel.
        On October 2, 2020, the Panel denied the application for consolidation into Travelers-
specific MDL proceedings. See In re Cincinnati Ins. Co. COVID-19 Bus. Interruption Prot. Ins.
Litig., MDL No. 2962, 2020 WL 5884791, at *1 (J.P.M.L. Oct. 2, 2020). The Court finds no other
grounds to stay the instant proceedings. Therefore, the Court will deny Shantzer’s motion as moot.
      Case 2:20-cv-02093-JS Document 43 Filed 03/31/21 Page 2 of 2




•   Travelers’ Motion to Dismiss (Document 18) is GRANTED. Shantzer’s Amended

    Complaint (Document 14) is DISMISSED with prejudice.

    The Clerk of Court is DIRECTED to mark this case CLOSED.

                                         BY THE COURT:



                                          /s/ Juan R. Sánchez    .
                                         Juan R. Sánchez, C.J.
